Case: 21-60376     Document: 00516325270         Page: 1     Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 19, 2022
                                  No. 21-60376
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Amadeo Chaj-Perez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 520 427


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Amadeo Chaj-Perez, a native and citizen of Guatemala, petitions for
   review of the Board of Immigration Appeals’s (BIA) decision dismissing his
   appeal from the denial of his application for cancellation of removal and the
   denial of his request for a remand. He contends that he demonstrated that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60376        Document: 00516325270        Page: 2   Date Filed: 05/19/2022




                                    No. 21-60376


   his removal would cause exceptional and extremely unusual hardship to his
   son and that the BIA abused its discretion in denying his request for a
   remand. While he also argues that the immigration judge lacked jurisdiction
   to order him removed because the notice to appear was defective, this claim
   is unexhausted and therefore we lack jurisdiction to address it. See Flores-
   Abarca v. Barr, 937 F.3d 473, 478 (5th Cir. 2019).
          Despite Chaj-Perez’s assertions to the contrary, the consequences
   facing his son if he were removed are not “‘substantially’ beyond the
   ordinary hardship that would be expected when a close family member leaves
   this country.” Guerrero Trejo v. Garland, 3 F.4th 760, 775 (5th Cir. 2021)
   (quoting In Re Monreal-Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)).
   Because there is nothing in the record compelling a finding that his son would
   suffer exceptional and extremely unusual hardship, substantial evidence
   supports the determination that he was ineligible for cancellation of removal.
   See Guerrero Trejo, 3 F.4th at 774.
          While he also argues that he is entitled to a remand because he has
   newly discovered evidence regarding the COVID-19 pandemic in Guatemala
   and the degree of poverty the country suffers from, the BIA did not abuse its
   discretion in denying a remand on this basis because the mother of his child
   explicitly testified that their son would remain in the United States and not
   return to Guatemala with Chaj-Perez. See Milat v. Holder, 755 F.3d 354, 365
   (5th Cir. 2014).
          Accordingly, the petition for review is DISMISSED in part and
   DENIED in part.




                                         2